Citation Nr: 1019648	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-37 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for asthma.

3.  Entitlement to service connection for a lumbosacral spine 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for acute bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1962 to 
June 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran testified before the undersigned at a November 
2007 travel Board hearing at the St. Petersburg, Florida, RO.  
A transcript of the hearing is of record and has been 
reviewed.

The  issues of entitlement to service connection for tinnitus 
and chronic obstructive pulmonary disease (COPD) have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss and lumbosacral spine disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's asthma is related to active duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran's cervical spine disorder is related to active duty 
service.  

3.  The competent evidence fails to demonstrate that the 
Veteran has bronchitis that is related to active duty 
service.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A cervical spine disorder was not incurred in active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).

3.  Acute bronchitis was not incurred in active service and 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1131, 5107(b) (West 2002); 38 C.F.R.
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in April 2005, with respect to the claims 
for service connection for hearing loss, asthma, and 
bronchitis and June 2006, with respect to the Veteran's claim 
for a cervical spine disorder, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, these letters advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  These letters also 
requested that the Veteran provide enough information for the 
RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A;


38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, the 
Veteran's service treatment records, VA treatment records, 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that examinations are not necessary.  While there is 
evidence that the Veteran had acute bronchitis while on 
active duty, there is no evidence linking the acute condition 
to any current disability.  With respect to the claims of 
asthma and a cervical spine disorder, there is no evidence of 
either condition having occurred during active duty and 
therefore no link between service and any current condition.  
As such, the Board finds that the Veteran has not satisfied 
all elements of McLendon.  Therefore, VA is not required to 
provide the Veteran with a VA examination in conjunction with 
these claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose her claimed disorders 
or render a competent medical opinion regarding their cause.  
Thus, competent medical evidence showing that her claimed 
disorders are related to service is required.

Initially , the Board notes that the Veteran mentioned in a 
statement received in May 2005 that she believes she was 
exposed to some kind of chemical during basic training.  The 
Veteran does not claim that this exposure led to any 
particular condition, however the RO sought information with 
regards to whether the Veteran had been exposed to mustard 
gas or lewisite.  There is no record of the Veteran having 
ever been exposed to any chemical while on active duty 
service.




I.  Asthma

The Veteran contends that she currently suffers from asthma 
that is related to her active duty service.  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2009), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
Veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2009).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.  

The Board acknowledges a February 1993 private treatment 
report that notes in the Veteran's medical history that she 
suffered from childhood asthma, however, as noted above, the 
existence of conditions prior to service reported by the 
Veteran as medical history does not, in and of itself, 
constitute a notation of such conditions and there is no 
medical evidence that indicates that the Veteran suffered 
from asthma as a child.  Indeed the Veteran denies having 
suffered from asthma as a child.  The Board observes that the 
medical examination done at enlistment does not indicate that 
the Veteran entered service with asthma or any other lung 
condition.  Veterans are presumed to have entered service in 
sound condition as to their health when there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  
To rebut the presumption of sound condition under section 
1111 of the statute, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  As noted above, 
there is no clear and unmistakable evidence that the disease 
existed prior to service, therefore, the presumption of 
soundness is not rebutted.  See Cotant v. West, 17 Vet. App. 
116, 131 (2003).  Because not even the first requirement to 
rebut the presumption of soundness has been met, the 
presumption is not rebutted, and the Board will proceed to 
discuss the merits of the claim on the basis of direct 
service connection.  See Wagner v. Principi, 370 F.3d 1089, 
1094-1096 (Fed.Cir. 2004) (indicating that, in cases where 
the presumption of soundness cannot be rebutted, the effect 
is that claims for service connection based on aggravation 
are converted into claims for service connection based on 
service incurrence).

Initially the Board notes that the medical evidence of record 
clearly shows that the Veteran has a current disability.  
Multiple current treatment records, both VA and private 
provide a diagnosis of asthma, including the January 2007 VA 
pulmonary medical consult report that notes that the Veteran 
was diagnosed with asthma in 1985.  

While the Board acknowledges that the Veteran currently 
suffers from asthma, there is no evidence that the Veteran 
suffered from asthma while on active duty.  Upon review of 
the service treatment records, the Board observes that the 
Veteran's August 1962 induction examination notes that the 
Veteran's lungs are listed as normal and the report of 
medical history that accompanies the examination report 
specifically notes that the Veteran does not suffer from 
asthma.  There are no service treatment records that indicate 
any complaint of asthma and x-rays taken of the lungs in May 
1964 show lung fields clear with normal shadows.  The June 
1964 separation examination notes that the lungs are normal 
and once again the report of medical history does not 
indicate that the Veteran suffers from asthma.  The Board 
therefore finds no in-service incurrence of asthma.

As noted above, the Veteran was diagnosed with asthma in 
1985, there is no indication of record that the Veteran's 
current diagnosis of asthma is linked to her active duty 
service.  The Board acknowledges the Veteran's testimony at 
her November 2007 travel board hearing that her lungs started 
bothering her while she was stationed at Fort Ritchie, 
Maryland, working with computers in an underground facility, 
however as noted above there is no evidence of the Veteran 
having been diagnosed with asthma during active duty service 
and the first post service diagnosis was in 1985, 
approximately 21 years after the Veteran's service 
separation.  

In addition to a lack of competent medical evidence providing 
any link between the Veteran's current diagnosis of asthma 
and her military service, the Board finds that the nearly 21 
year lapse in time between the Veteran's active service and 
the first complaints of a low back condition weighs against 
the Veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

Therefore, with consideration of the above, the Board finds 
that the Veteran is not entitled to service connection for 
asthma.  

II.  Cervical Spine Disorder

A September 2006 x-ray report reveals that the Veteran 
suffers from degenerative disc disease of the cervical spine, 
most evident at the C5-C6 level.  A VA treatment note dated 
September 27, 2006 revealed point tenderness to posterior 
neck, but full range of motion.  However, another VA 
treatment report dated September 19, 2006 noted limited 
rotation to the right and limited flexion.  An October 2006 
x-ray revealed central disk protrusion, C3-C4, C4-C5, C5-C6, 
and C6-C7 levels with extrusion noted centrally and towards 
the left paracentral region at C6-C7 level and a possible 
muscle spasm.  Finally, a May 2000 private record indicates 
that the Veteran has a cervical sprain.  As such the Board 
finds that the Veteran does have a current disability of a 
cervical spine disorder.  

Upon review of the Veteran's service treatment records, the 
Board observes that the Veteran's August 1962 induction 
examination notes that the spine and other muculoskeletal 
systems are listed as normal.  The service treatment records 
are silent for any complaints of cervical spine pain.  The 
Board notes that the Veteran's June 1964 exit examination 
indicates that the Veteran's spine and other musculoskeletal 
were listed as normal.

In addition to there being no evidence of in-service 
complaints of a cervical spine disorder, there is no evidence 
linking the Veteran's current condition to her active duty 
service.  Indeed, the Board notes that at a March 2003 
private examination the Veteran denies knowledge of any 
specific incident that might have caused her cervical spine 
pain.

Finally, the Board notes that the May 2000 private treatment 
record is the first mention of a cervical spine disorder, 
nearly 36 years after separation from service.  The Board 
finds that the nearly 36 year lapse in time between the 
Veteran's active service and the first complaints of a 
cervical spine disorder weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

With consideration of all of the above, including the absence 
of any complaints of problems with the cervical spine while 
in service, and no current nexus between the Veteran's 
service and her current diagnosis of degenerative disc 
disease of the cervical spine, the Board finds that the 
Veteran is not entitled to service connection for a cervical 
spine disorder.  

III.  Acute Bronchitis

Upon review of the service treatment records, the Board notes 
that the Veteran's August 1962 induction examination report 
notes that the Veteran's lungs are normal.  The Veteran's 
service treatment records do contain various diagnoses with 
regard to respiratory-pulmonary disorders, including a March 
1964 diagnosis of acute respiratory infection and a September 
1963 diagnosis of acute bronchitis.  However, x-rays taken of 
the lungs in May 1964 reveal clear lung fields with normal 
shadows.  Additionally, the June 1964 separation examination 
report notes that the lungs are normal and in the report of 
medical history associated with that examination the Veteran 
does not note that she suffers from chronic or frequent 
colds, chronic cough, or pain or pressure in the chest.  

While the Board notes that the Veteran suffered from acute 
bronchitis while in service, the Veteran does not have a 
current diagnosis of bronchitis.  The Board acknowledges the 
August 1994 and January 2005 diagnoses of asthmatic 
bronchitis as well as the February 1993 secondary diagnosis 
of tracheobronchitis.  However each of these diagnoses are 
found to be acute, indeed the record notes in a February 2005 
private treatment report that the Veteran's bronchitis has 
resolved.  As such there is no indication that the incidences 
of bronchitis are related or that the Veteran currently 
suffers from chronic bronchitis.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

With consideration of all of the above, the Board finds that 
without a current diagnosis, the Veteran is not entitled to 
service connection for acute bronchitis.  

In conclusion, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence, 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value. 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In weighing lay evidence, 
the Board must render a finding with regard to both 
competency and credibility.  See Coburn v. Nicholson,  19 
Vet. App. 427, 433 (2006).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

The Board notes the Veteran's statements that she suffers 
from asthma, a cervical spine disorder, and bronchitis that 
are related to her active duty service and while the Veteran 
as a lay person is competent to provide evidence regarding 
any symptomatology, she is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Additionally, the Board finds that the medical 
evidence of record failing to indicate a link between the 
Veteran's active duty service and her claimed conditions is 
of greater probative weight and therefore given greater 
credibility. 

With consideration of the service treatment records, the VA 
treatment records, and private treatment records the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of service connection for asthma, a cervical 
spine disorder, and acute bronchitis.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for acute bronchitis is 
denied.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues 
of entitlement to service connection for hearing loss and a 
low back disorder.

With regard to the issue of service connection for hearing 
loss, initially, the Board notes that the Veteran's in-
service treatment records do not indicate any complaints of 
hearing loss.  The August 1962 induction examination 
indicates that the Veteran scored a 15/15 on her whispered 
voice test.  At the Veteran's June 1964 exit examination, the 
Veteran exhibited pure tone thresholds, converted to ISO 
units, in the right ear of 15 dB at 1000 Hz, 15 dB at 2000 
Hz, 25 dB at 3000 Hz, and 10 dB at 4000 Hz and pure tone 
thresholds in the left ear of 20 dB at 1000 Hz, 20 dB at 2000 
Hz,  20 dB at 3000 Hz, and 15 dB at 4000 Hz.  Concerning the 
Veteran's June 1964 exit examination audiogram, prior to 
November 1967, military audiometric results were reported in 
American Standards Association (ASA) units; VA used ASA units 
prior to July 1966.  However, in July 1966, VA adopted 
International Organization for Standardization (ISO) units, 
and the military followed suit in November 1967.  The current 
definition for a hearing loss disability found at 38 C.F.R. § 
3.385 is based on ISO units.  The military audiogram in the 
instant case conducted in June 1964 must be converted from 
ASA to ISO units.  Essentially, this means adding 10 decibels 
to the reported findings in most frequencies, the exceptions 
being adding 15 decibels at 250 and 500 Hertz and 5 decibels 
at 4000 Hertz.  After comparing the Veteran's exit 
examination puretone thresholds with the Veteran's 15/15 
score on her entrance examination, it appears as though the 
Veteran did suffer some hearing loss while in service.  
However, there is no indication that the Veteran suffered 
from hearing loss under statutory requirements upon exit from 
service.

A May 2002 audiological examination indicates that the 
Veteran currently suffers from bilateral sensorineural 
hearing loss, however the private audiogram results were 
provided in graph form, and the Board is precluded from 
interpreting the graph.  See Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (noting that, because interpreting results from an 
audiometric graph involves fact finding, the Court is 
precluded from engaging in such fact finding in the first 
instance, and remanding in part because the Board did not 
discuss the results of the private audiometric testing).  
Additionally, these testing results remain inadequate for VA 
rating purposes because it is not clear that the private 
audiologist used the Maryland CNC for speech discrimination 
testing as required by VA regulation.  38 C.F.R. § 4.85(a).

Additionally, the Board notes the September 2007 letter from 
the Veteran's private doctor stating that she has 
sensorineural hearing loss due to noise induced trauma while 
in the active service.  

With regard to the issue of service connection for a low back 
disorder, the Board notes that an April 1997 private medical 
treatment note indicates that x-rays taken of the lumbar 
spine revealed mild degenerative changes of the lumbar spine.  
More recent VA treatment records indicate that the Veteran 
currently suffers from near constant pain in her lower back.  
As such, the Board finds that the Veteran does have a current 
low back disability.

Upon review of the Veteran's service treatment records, the 
Board notes a May 1964 in-service complaint of a sore back 
following a fall down some stairs.  The Veteran was diagnosed 
at the time with acute lumbosacral L-5 myositis with marked 
spasms of the muscles in the lumbar region of the back.  The 
Board observes, therefore, that the Veteran suffered an 
injury to her lower back while in service.

The Veteran testified at her November 2007 travel board 
hearing that shortly after separation from service in 1964, 
she again suffered from an episode involving her back that 
left her incapacitated for several days.  The Veteran 
testified that she was taken to St. Margaret's hospital at 
the time, although there are no records available to 
corroborate.  The record does, however, contain a letter from 
a friend noting the friend's concern that the Veteran had 
again been suffering with back pain.  The Veteran's testimony 
as well as her friend's letter serve as evidence of 
continuity of symptomatology and when considered with the 
evidence of an in-service injury and the presence of a 
current disorder, the Board finds that the requirements of 
McLendon have been met.

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As there is evidence of current 
diagnosis of both hearing loss, some evidence that the 
Veteran's hearing did worsen while in service and a private 
examiner providing a link between the Veteran's hearing loss 
and her active duty service, the Board finds that the low 
threshold established in McLendon has been met with regard to 
the issue of entitlement to service connection for hearing 
loss.  The Board again finds the low threshold in McLendon 
has been met with regard to the issue of entitlement to 
service connection for a low back disorder in that there is 
evidence of a current disability, evidence of an injury in 
service and contemporary letters as well as current testimony 
regarding continuity of symptomatology following separation 
from service.  In consideration of the foregoing criteria, 
the Board finds that the Veteran should be afforded 
examinations that include nexus opinions that addresses the 
etiology of the Veteran's currently diagnosed hearing loss 
and low back disorder.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of the Veteran's hearing 
loss.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner should address whether or not 
the Veteran's current hearing loss is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), related to her military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	The Veteran should be afforded with an 
appropriate VA examination to determine 
the etiology of the Veteran's low back 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner should address whether or not 
the Veteran's current low back disorder 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to her 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the 
claims file was available for review.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

3.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
her representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


